Citation Nr: 0531732	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-36 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Validity of a debt incurred for education benefits under 
Chapter 30, in the amount of $5,422.47.

(Jurisdiction of the issue of entitlement to waiver of 
recovery of VA indebtedness in the amount of $5,422.47 (plus 
accrued interest) has been assumed by the Board of Veterans' 
Appeals and will be determined in a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant is currently on active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In this decision, the RO informed the appellant 
that his VA education benefits under Chapter 30 had been 
terminated and that he had incurred indebtedness to VA in the 
amount of $5,422.47 due to overpayment of VA benefits.


FINDINGS OF FACT

1.  The appellant's failure to inform VA that he was 
receiving educational assistance from the Department of the 
Navy resulted in the creation of an overpayment of VA 
educational benefits under Chapter 30 in the amount of 
$5,422.47.


CONCLUSION OF LAW

The overpayment of VA educational benefits under Chapter 30 
in the calculated amount of $5,422.47 was properly created, 
and the overpayment is a valid indebtedness.  38 U.S.C.A. 
§ 3033, 3034, 3681 (West 2002); 38 C.F.R. § 27.7143 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in June 2001 and February 2003.  By means of these 
letters, the appellant was told of the requirements to 
establish VA educational benefits under Chapter 30.  The 
Statement of the Case (SOC) issued in September 2003 informed 
him of applicable law and regulations, the evidence reviewed 
in connection with his claim by VA, and the reasons and bases 
for VA's decision.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

In addition, when VA denies payment of educational benefits 
the provisions of 38 C.F.R. § 21.4210 require VA to provide 
written notice of the adverse action, reasons for the action, 
and the individuals right to appeal.  Such notification was 
provided in the letters of June 2001 and February 2003, and 
in the SOC with cover letter issued in September 2003.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  The Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  The notification 
provided to the appellant in the letters and SOC discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

On his application (VA Form 22-1990) for VA educational 
benefits under Chapter 30, dated on July 2, 2000, he 
requested assistance in pursuit of a Bachelor of Arts degree 
in International Relations.  This course work was scheduled 
to begin in September 2000.  He was specifically asked on the 
application:

IF YOU ARE ON ACTIVE DUTY OR IN THE 
SELECTED RESERVES, ARE YOU RECEIVING OR 
DO YOU EXPECT TO RECEIVE NON-VA 
EDUCATIONAL BENEFITS (SUCH AS TUITION 
ASSISTANCE) FROM THE ARMED FORCES OR THE 
PUBLIC HEALTH SERVICE FOR THE SAME PERIOD 
WHEN YOU EXPECT TO RECEIVE VA EDUCATIONAL 
ASSISTANCE?

The appellant responded "NO."  His application for VA 
educational benefits was approved.

The Department of the Navy informed VA in May 2001 that the 
U. S. Navy had paid for the education program for which the 
appellant had received VA educational benefits under Chapter 
30.  VA informed the appellant that his VA educational 
assistance had been suspended effective from May 22, 2001.  
Based on instructions from the Veterans Benefits 
Administration, VA issued a letter to the appellant in 
February 2003 that informed him that his VA educational 
benefits would be terminated from inception due to the U. S. 
Navy paying for all of his tuition and fees.  Because of this 
Department of Navy payment, he was not entitled to VA 
educational benefits.  VA's Debt Management Center 
established in August 2003 that the appellant's total 
indebtedness to VA amounted to $5,422.47.

The appellant has expressed his disagreement with the 
validity of this VA indebtedness.  He has itemized his 
educational costs and shown that all funds received from VA 
went to his cost of attending school or furthering his 
educational goals.  The appellant has also testified that a 
VA counselor reviewed his application prior to it being 
submitted, and this individual did not inform him that he had 
improperly completed the form.  He stressed that he had no 
intention of misleading VA in his application.

Payments of VA educational assistance shall not be 
duplicated.  An individual who is entitled to educational 
assistance under Chapter 30 must elect which benefit he or 
she will receive for the program of education he or she 
wishes to pursue.  38 U.S.C.A. § 3033, 3681; 38 C.F.R. 
§ 21.7143(a).  Payment of educational assistance is 
prohibited to an otherwise eligible veteran or servicemember 
for a unit course or courses which are being paid for 
entirely or partly by the Armed Forces during any period he 
or she is on active duty.  38 U.S.C.A. § 3034, 3681; 
38 C.F.R. § 21.7143(c)(1).  The amount of the overpayment of 
educational assistance paid to a veteran or servicemember 
constitutes a liability of that veteran or servicemember.  
38 U.S.C.A. § 3034, 3685; 38 C.F.R. § 21.7144(b)(1).  

VA educational payments may not be based on false or 
misleading statements, claims, or reports.  38 U.S.C.A. 
§ 3034, 3680, 3690, 6103; 38 C.F.R. § 21.4006, 21.7158(a).  
Where it is determined prior to payment that a certification 
or claim is false or misleading, payment will be authorized 
for only that portion of the claim to which entitlement is 
established on the basis of other evidence of record.  When 
VA discovers that a certification or claim is false after it 
has released payment, VA will establish an overpayment for 
only that portion of the claim to which the claimant was not 
entitled.  38 C.F.R. § 21.406(a)(1), (2).

It is determined by the Board that the creation of the 
appellant's indebtedness is valid.  While the appellant did 
not intent to mislead VA, his application clearly indicated 
that he would not receive U. S. Navy educational assistance 
in pursuit of his course of study.  Such assistance was 
received and the appellant failed to timely notify VA of this 
fact.  There is no indication that the VA personnel assisting 
the appellant in completion of his application was aware that 
the appellant would receive U. S. Navy educational benefits.  
The appellant was clearly put on notice in his application of 
VA educational benefits that acceptance of tuition assistance 
from the Armed Forces would have an effect on his award of VA 
educational benefits.  Therefore, the Board finds the 
appellant received an erroneous award and the creation of the 
his indebtedness is valid.  See Jordan v. Brown, 10 Vet. App. 
171, 174 (1997)

VA properly terminated the appellant's educational benefits 
as he was receiving military educational assistance for the 
same course of study.  There is no dispute over the fact that 
the appellant actually received VA monetary benefits or any 
dispute as to the amount of these benefits.  Accordingly, the 
Board finds that the debt was properly created.  The 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, this claim is denied.


ORDER

The overpayment of VA educational benefits under Chapter 30 
in the calculated amount of $5,422.47 was properly created.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


